Exhibit 10.1

 

AMENDMENT NO. 6

to the

MANUFACTURING AND SUPPLY AGREEMENT

entered into as of September 30, 2001

by and between

ACS Dobfar, SpA and Cubist Pharmaceuticals, Inc.

 

This AMENDMENT NO. 6 (“Amendment No. 6”) to that certain Manufacturing and
Supply Agreement entered into as of September 30, 2001, and as amended by
Amendments No. 1 through 5 (the “Agreement”), is made this 8th day of July,
2013, by and between ACS Dobfar, SpA, an Italian corporation (“ACSD”) and Cubist
Pharmaceuticals, Inc., a Delaware corporation (“Cubist”).  Unless otherwise
defined herein, capitalized terms used but not defined herein shall have the
meaning set forth in the Agreement, and the Agreement shall be amended to
incorporate any additional definitions provided for in this Amendment No. 6,
including definitions in the preamble and recitals hereto.

 

WHEREAS, Cubist and ACSD desire to amend the Agreement as set forth in this
Amendment No. 6;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises made
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Agreement as follows:

 

1.                                      Amendment of Section 6.4.  The Agreement
is hereby amended by adding the following language at the end of Section 6.4:

 

“Notwithstanding the above, for any batch of Product that Cubist directs ACSD to
ship to another manufacturing site for further processing within Italy, title to
such Product shall still pass to Cubist upon delivery to the common carrier in
Anagni, however ACSD shall arrange and pay all shipping costs for shipment of
such Product to the other manufacturing site and then from the other
manufacturing site to the port of embarkation from Italy at Genoa over the
ship’s rail.  Such Product shall be delivered to Cubist FOB Genoa over the
ship’s rail (Incoterms 2010), except that Cubist, not ACSD, shall carry out the
customs export procedures.  ACSD shall have the right to be reimbursed by Cubist
for such shipping by providing an invoice for the actual costs incurred by ACSD
therefor. Such costs are ancillary to the supply of Products. Cubist shall pay
such invoice within 45 days of its receipt of any such invoice.  ACSD will not
have risk of loss to Product while Product is at the other manufacturing site. 
ACSD shall have the risk of loss to such Product while in transit to the other
manufacturer and from the other manufacturer to Genoa over the ship’s rail,
where ACSD shall hand over such Product to Cubist or its designee for customs
export procedures from Italy.  Following such handover, Cubist shall have the
risk of loss to such Product and

 

1

--------------------------------------------------------------------------------


 

the responsibility for storing and clearing the Product through all customs and
export requirements (for export clearance Cubist will use the ACSD invoice for
the applicable Product together with the invoice of the other manufacturing site
that will make the toll for Cubist. The custom bill issued by the exit custom
office must register Cubist as exporter of the product). Cubist will send to
ACSD a copy of the sales invoice issued by ACSD to Cubist bearing the stamp
affixed by the exit customs office indicating the reference to the related
customs export bill corresponding reference number for the Export Accompanying
Document and the Movement Reference Number.

 

ACS shall adhere to the following shipping specifications for such Product
shipped:

 

1.              Truck temperatures are to be at  -20C

2.              Temp Tales must be used = one per pallet

3.              Limit of Eight (8) API bags per pallet

4.              No more than two pallets are to be loaded on to any one carrier

 

Considering the above procedures Cubist shall indemnify, defend and hold ACS
Dobfar, its Affiliates officers, directors, agents, servants and employees
harmless in accordance with Section 11.2 against any kind of costs relating to:
(i) any claim or damage resulting from or caused by Cubist or the other
manufacturing site based on the application of the Italian V.A.T. rules;
(ii) any claim or damage resulting from or caused by Cubist or the other
manufacturing site based on the application of the Italian Custom rules.

 

2.                                      No Other Amendments.  Except to the
extent amended hereby, all of the definitions, terms, provisions and conditions
set forth in the Agreement are hereby ratified and confirmed and shall remain in
full force and effect.  The terms and conditions herein and subject matter
hereof shall at all times be considered Confidential Information of Cubist, as
defined in the Agreement.  The Agreement and this Amendment No. 6 shall be read
and construed together as a single agreement and the term “Agreement” shall be
deemed a reference to the Agreement as amended by This Amendment No. 6.  This
Amendment No. 6 may be signed in any number of counterparts, each of which shall
be deemed to be an original and all of which together shall constitute but one
and the same instrument.  In making proof of this Amendment No. 6 it shall not
be necessary to produce or account for more than one such counterpart.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment No. 6 has been executed under seal by the
parties hereto to be effective as of the day and year first above written.

 

 

ACS DOBFAR SpA

 

 

By:

/s/ Marco Falciani

 

 

 

Name:

Marco Falciani

 

 

 

Title:

President

 

 

 

Date:

July 8, 2013

 

 

CUBIST PHARMACEUTICALS, INC.

 

By:

/s/ Heinrich Schlieker

 

 

 

Name:

Heinrich Schlieker

 

 

 

Title:

V.P., Manufacturing

 

 

 

Date:

17 July 2013

 

 

3

--------------------------------------------------------------------------------